CM/ECF-GA Northern District Court                                   https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?54107138141939...
                          Case 1:18-cv-05102-AT Document 38 Filed 11/08/18 Page 1 of 2




                                                  1:18-cv-05102-AT
                                             Common Cause Georgia v. Kemp
                                               Honorable Amy Totenberg


                                Minute Sheet for proceedings held In Open Court on 11/08/2018.


              TIME COURT COMMENCED: 2:15 P.M.
                                                                   COURT REPORTER: Shannon Welch
              TIME COURT CONCLUDED: 5:10 P.M.
                                                                   CSO/DUSM: Horace Toney
              TIME IN COURT: 2:55
                                                                   DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Kimberly Anderson representing Brian Kemp
         PRESENT:                   Joshua Belinfante representing Brian Kemp
                                    Bryan Tyson representing Brian Kemp
                                    ** Myrna Perez representing plaintiff Farrah Berse representing plaintiff
                                    Makiko Hiromi representing plaintiff Jody Rhode representing plaintiff
         PROCEEDING
                                    Evidentiary Hearing(PI or TRO Hearing-Evidentiary);
         CATEGORY:
         MINUTE TEXT:               Oral argument re [15] Motion for Temporary Restraining Order.
                                    Defendants witnesses Chris Harvey and Merritt Beaver sworn and
                                    testified. Defendants exhibits 1 and 2 admitted.
         HEARING STATUS:            Hearing Concluded
         EXHIBIT STATUS:            Exhibits retained by the Court to be forwarded to the Clerks Office.




1 of 2                                                                                                                11/8/2018 5:08 PM
CM/ECF-GA Northern District Court                        https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?54107138141939...
                          Case 1:18-cv-05102-AT Document 38 Filed 11/08/18 Page 2 of 2




2 of 2                                                                                                     11/8/2018 5:08 PM
